Citation Nr: 1615363	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for lumbar spine disc disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1981 to December 1988.  He was also subsequently a member of the Reserves, but no periods of active duty are noted in connection with such.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, August 2011, and July 2012 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO). 

In perfecting his appeals, the Veteran initially requested a hearing before a Veterans Law Judge (VLJ); he withdrew that request in July 2015 correspondence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  Insomnia and sleep difficulties are considered part and parcel of the already service-connected acquired psychiatric disability; a separate claim of service connection for insomnia as a separate disability entity was effectively withdrawn by the Veteran in October 2013 correspondence.

2.  Currently diagnosed sleep apnea is at least as likely as not aggravated by service-connected allergic rhinitis.

3.  The currently diagnosed lumbar spine degenerative disc disease was not first manifested during active service or for many years after separation, and is not otherwise shown to be related to military service.

4.  GERD is manifested by persistently recurrent episodes of epigastric distress, reflux, pyrosis, and regurgitation, with substernal pain that has resulted in some esophageal dysmotility; no weight loss, anemia, or other severe health impairment is shown. 

5.  The Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for dismissal of a claim of service connection for insomnia are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection of sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection of lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for an initial evaluation of 30 percent for GERD, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

5.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.1, 4.3, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In the August 2011 rating decision, service connection for insomnia as a separate disability entity was denied.  A notice of disagreement (NOD) was filed with that decision in March 2012, and the Veteran submitted additional information in October 2012 explaining the bases for his NOD.  VA issued a Statement of the Case (SOC) in September 2013, explaining that the Veteran's sleep difficulties were compensated as part of his psychiatric disability.  Insomnia had been listed as a symptom to describe his trouble falling and staying asleep, but doctors specified that a clinical diagnosis of insomnia as a separate disability was not warranted.  

In October 2013, the Veteran's then-representative filed a statement accepted as a substantive appeal perfecting his appeals to the Board.  The representative stated that the substantive appeal applied to all issues listed on the SOC "except for the denial of service connection for insomnia."  In effect, the Veteran, through his representative declared his dropping of that appeal, and thereby withdrew the NOD.  An appeal may be withdrawn at any time; except for withdrawals on the record at hearing, such must be accomplished in writing, as here.  The withdrawal was effective as of the date of receipt.  38 C.F.R. § 20.204.

In November 2013, after the filing of the October 2013 statement, the Veteran changed his representative to the attorney currently representing him.  This representative then filed a VA Form 9, Appeal to Board of Veterans' Appeals, to perfect the appeals for, as indicated on the form, all issues listed on the September 2013 SOC.  

While this was timely received, the Board finds that it did not serve to perfect, extend, or resurrect the appeal with regard to insomnia.  The NOD was already withdrawn from appellate status.  Moreover, the Board notes that while the RO continued to list insomnia as an issue on appeal, the Veteran and his representative did not again address it in any submission of evidence, except to cite sleep difficulties as part of the psychiatric disability and as related to apnea. 

Accordingly, consistent with the stated and implied wishes of the Veteran, the Board lacks jurisdiction to consider the appeal, and hence dismissal is appropriate.  

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the claim for TDIU, as well as that regarding sleep apnea, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

This appeal arises in part from the Veteran's disagreement with the initial evaluation following the grant of service connection for GERD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with regard to GERD.

VA has met all statutory and regulatory notice and duty to assist provisions with regard to the claim of service connection for a low back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2010 and January 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  With regard to service records, extensive records have been secured from the service department and from the Veteran; entry examinations do not appear to have been obtained, though a final medical board report has been located, as has a 1988 separation examination.  The Veteran was properly notified.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been conducted, and a recent independent medical opinion obtained.  Examiners made all necessary clinical findings and rendered appropriate opinions with supporting rationale as requested and required.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  However, none of the conditions claimed at this time are among the listed chronic diseases

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Sleep Apnea

Repeated VA examinations resulted in negative nexus opinions with regard to sleep apnea, finding no relationship to either service or a service-connected disability.  However, the Veteran has submitted numerous studies and scholarly articles refuting the VA medical opinions and the rationales offered in support of such.

Given the conflict in the medical evidence, an expert opinion was sought by the Board in November 2015, to resolve the question of whether service or any service-connected disability had at least as likely as not caused or aggravated the diagnosed sleep apnea.  Dr. RCB, a specialist in sleep medicine, was consulted; in pertinent part, he opined that it was at least as likely as not that chronic rhinitis, for which the Veteran is service-connected, aggravated diagnosed sleep apnea.  

The Board ascribes great weight to the opinion of the specialist, and notes that the remaining evidence of record on this point is, at worst, in equipoise.  Accordingly, the comparative weight of the evidence favors the claim, and service connection for sleep apnea is warranted.


	Low Back

The Veteran contends that he sustained an injury to his low back in service, and symptoms of such have persisted since that time, which he treated with self-medication until a worsening in 1993.  He argues that repeated lifting and carrying of heavy loads has caused or contributed to a currently diagnosed lumbar spine disc disease.

Review of service treatment records does in fact reveal that in February 1986, the Veteran was treated for complaints of low back pain following heavy lifting and physical activity the prior week.  In March 1986, he experienced some mid-back pain after an asthma exacerbation. 

However, service records show no follow-up treatment for back complaints, or any ongoing spine problems.  Further at the August 1988 separation examination and medical board, the Veteran affirmatively denied ongoing low back problems.  Reserve records, to include periodic examinations through the early 00's, also show denials of current or past back pain.

After service, records do not reveal complaints or treatment for back problems until February 1993, when he saw his private doctor for an acute injury.  The Veteran denied a prior history of back problems at the time, and stated that he was "perfectly well" until helping to move a cabinet, when he jerked his back and developed symptoms.  The examiner called it a "classical L4-5 disc [injury]."  A small disc protrusion at that level was verified by MRI.  No other problems, such as arthritis, were shown on radiological testing.

The Veteran has also reported that he was helping a friend move furniture, or was working on his hands and knees when he bent, turned, and lifted, sustaining a low back injury.  These variations in his report of injury are considered minor; the fact of post-service injury is not disputed.

VA examiners in March 2011, August 2011, and August 2013 all noted this history of complaints and treatment.  They have uniformly found that current lumbar spine problems are due to the post-service injury, and are not attributable all or in part to the in-service complaints.  They reason that while the Veteran did sustain some injury in service, the absence of ongoing complaints or treatment, contemporaneous denials of back problems, and post-service evidence of injury with new-onset back problems, the injury in service was "self limiting" and healed completely and without residuals.  The records they cite support this, as do the radiographic findings of the private doctor in 1993, showing a normal spine other that the acute disc injury being treated.

The Board acknowledges that the Veteran is competent to report and describe his back pain, and may also establish causation in some circumstances, as when reporting a directly observed cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Here, however, his comments and opinions fall outside that competence.  To the extent he opines that current problems are related to the isolated in-service treatment, he lacks the knowledge and training to so opine.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent he relies on reports of continuity of symptoms to show a direct causal relationship, the Board must find such reports not credible.  The Veteran has made other statements directly contradicting those current allegations made in connection with this claim.  Further, the most detailed statements showing no continuity and post-service acute onset were made while seeking treatment.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  See McCormick on Evidence, §266, p. 563.  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In sum, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  The medical opinions of record are uniformly negative, and the Veteran's own sincerely held belief in a nexus is insufficient to counterbalance such.  Service connection for lumbar spine disc disease is not warranted.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

GERD is not a listed disability under the Schedule; it is therefore rated by analogy to the listed disability of hiatal hernia, under Code 7346, based on the functions affected, the anatomical localization, and the symptomatology.  38 C.F.R. § 4.20.

Code 7346 provides a 60 percent evaluation is assigned for pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms that are productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Two or more of these symptoms, of less severity than required for the 30 percent evaluation, are rated 10 percent disabling. 38 C.F.R. § 4.114.  A noncompensable, 0 percent rating is not listed, but is always available when the schedular criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran was service-connected for GERD in an April 2011 rating decision, which assigned a 0 percent rating effective from October 28, 2010.  The Veteran filed additional evidence within a year of this determination, and in a July 2012 decision the RO assigned an increased 10 percent rating for GERD from August 2, 2011.  The veteran formally appealed this reconsideration with regard to both the effective date of the increase and the level of impairment, and in a December 2013 Decision Review Officer (DRO) decision, the RO granted the 10 percent rating back to October 28, 2010.  No increased rating was awarded, however, and that aspect of the appeal continues.  

The Board finds that throughout the appellate period, an increased, 30 percent rating is warranted.  VA examinations in March 2011, August 2011, May 2012, December 2012, and May 2014 show a relatively stable disability picture, with persistently recurrent complaints of heartburn (pyrosis) and substernal pain, with frequent reflux and regurgitation.  Some examiners do not indicate the frequency of such symptoms, or refer to "intermittent" symptoms, but where detail is provided, it is evident that symptoms occur more than once per week, though actual vomitus appears to be less frequent.  Nausea and discomfort are more frequent.  

Clinical findings do vary somewhat, showing a lesser degree of impairment, but such seems to be based on evidence of symptom control with medication.  The Veteran is prescribed 2 daily pills, and at times has stated that medication is helpful.  However, he also reports taking several times more medication than 2 a day to secure that help; more often, he has stated that medication is of limited to no benefit.

Finally, while no significant weight loss is shown, nor is anemia or bleeding alleged or demonstrated, 2011 testing did show decreased esophageal motility, which is consistent with the swallowing difficulties the Veteran reports.  The Board finds this physical change significant enough to constitute considerable impairment of health.  He continues to have function, and so severe impairment is not demonstrated.

In sum, the Veteran's competent and credible reports on treatment and examination of consistent, recurrent GERD symptomatology merit assignment of a higher 30 percent rating.  The impacts he describes and are shown in records do not merit a yet higher 60 percent rating.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the applied criteria fully contemplate the Veteran's reported symptoms of pain, epigastric distress, burning and sour taste in his esophagus due to reflux and regurgitation, nausea, and vomiting.  There are no unaccounted for signs or symptoms.

      TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a).  At all relevant times, the Veteran has met the rating threshold for TDIU under 38 C.F.R. § 4.16(a).

The Board notes that the Veteran has been found totally disabled due to a psychiatric disability by SSA.  While this determination is not binding on VA, it is informative evidence.  The Veteran is service-connected for bronchial asthma and rhinitis; doctors have opined these conditions, while currently controlled or controllable with medication, restrict him to sedentary employment.  He cannot work outside or performing heavy exertion due to his breathing problems.  This is also consistent with the findings of the service department's medical board on discharging him from Reserve service.  This would appear to preclude security guard-type work as records reveal he has performed in the past.

In light of his educational achievement, earning college and Master's degrees, and technological skills from past employment, the Veteran would seem well-positioned to assume such a job, in an office environment away from triggers for his respiratory problems.  However, the Veteran is also service-connected for an anxiety disorder, for which he is rated 70 percent disabled.  This severely impairs his ability to work with others by lowering his frustration threshold and making him less able to cope with stressful situations.  The most recent psychiatric examiner stressed the need for a low level of interpersonal interaction.  

The Board finds that the Veteran's service-connected physical problems, both respiratory and digestive, preclude physical employment, and his psychiatric condition impairs his ability to work in most sedentary employment situations.  While he could do some limited occupational tasks such as data entry, he would not be able to work entirely on his own, and hence not in a substantial capacity.  The Veteran is unemployable due to service-connected disabilities for VA purposes.

The Board notes that there may be yet further impairment identified in light of the award of service connection for apnea, and the increased rating for GERD, but as the Veteran can be awarded the benefit sought without consideration of such, he is not prejudiced by adjudication of the claim at this time.

	(CONTINUED ON NEXT PAGE)









ORDER

The appeal for service connection of insomnia as a separate disability entity is dismissed.

Service connection for sleep apnea is granted.

Service connection for lumbar spine disc disease is denied.

An increased 30 percent initial rating for GERD is granted.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


